 



AGREEMENT FOR SHARE EXCHANGE

 

This AGREEMENT FOR SHARE EXCHANGE (this “Agreement”) is entered into on April
19, 2018, with an effective date of April 1, 2018, by and between ADM Endeavors,
Inc., a Nevada corporation (“ADM”), and Just Right Products, Inc., a Texas
corporation (“JRP”). ADM and JRP (collectively, the “Parties”).

 

RECITALS

 

ADM desires to complete a share exchange transaction pursuant to which ADM shall
acquire all of the equity ownership of JRP in exchange for delivering to JRP’s
Sole Shareholder, Marc Johnson, a certain number of shares of the voting stock
of ADM as set forth below; and

 

The Board of Directors of ADM and the Board of Directors of JRP have each
approved the proposed transaction, contingent upon satisfaction prior to closing
of all of the terms and conditions of this Agreement.

 

AGREEMENT

 

THE PARTIES desire to make certain representations, warranties, and agreements
in connection with completion of the proposed share exchange transaction.

 

NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations, and warranties hereinafter set forth, the parties hereby agree
as follows:

 

ARTICLE I

THE EXCHANGE

 

1.1 The Exchange. At the Closing (as hereinafter defined), ADM shall acquire
100% ownership of JRP. Consideration to be paid by ADM shall be a total of
2,000,000 shares of its Preferred stock (the “Exchange Shares”) in exchange of
100% of the outstanding equity of JRP. Immediately following the Exchange, ADM
shall have approximately 2,000,000 shares of its Preferred stock issued and
outstanding and shall have approximately 128,000,000 shares of its common stock
issued and outstanding. The Exchange shall take place upon the terms and
conditions provided for in this Agreement and in accordance with applicable law.
For Federal income tax purposes, it is intended that the Exchange shall
constitute a tax-free reorganization within the meaning of Section 368(a)(1)(B)
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

1.2 Closing and Effective Time. Subject to the provisions of this Agreement, the
parties shall hold a closing (the “Closing”) on (i) the first business day on
which the last of the conditions set forth in Article V to be fulfilled prior to
the Closing is fulfilled or waived or (ii) at such time and place as the parties
hereto may agree. Such date shall be the date of Exchange (the “Effective
Time”).

 

1

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of ADM. ADM represents and warrants to JRP as
follows:

 

(a) Organization, Standing and Power. ADM is a corporation duly organized,
validly existing and in good standing under the laws of Nevada, has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted, and is duly qualified and in good
standing to do business in each jurisdiction in which the nature of its business
or the ownership or leasing of its properties makes such qualification
necessary.

 

(b) Capital Structure. As of the date of execution of this Agreement, the
authorized capital stock of ADM consists of 80,000,000 shares of Preferred Stock
with a par value of $0.001 per share and 800,000,000 shares of Common Stock with
a par value of $0.001 per share. The Exchange Shares to be issued pursuant to
this Agreement shall be, when issued pursuant to the terms of the resolution of
the Board of Directors of ADM approving such issuance, validly issued, fully
paid and nonassessable and not subject to preemptive rights. JRP has no other
options, warrants, calls, agreements or other rights to purchase or otherwise
acquire from ADM at any time, or upon the happening of any stated event, any
shares of the capital stock of ADM whether or not presently issued or
outstanding except as set forth herein.

 

(c) Certificate of Incorporation, Bylaws, and Minute Books. The copies of the
Articles of Incorporation and of the Bylaws of ADM which have been delivered to
JRP are true, correct and complete copies thereof. The minute book of ADM, which
has been made available for inspection, contains accurate minutes of all
meetings and accurate consents in lieu of meetings of the Board of Directors
(and any committee thereof) and of the shareholders of ADM since the date of
incorporation and accurately reflects all transactions referred to in such
minutes and consents in lieu of meetings.

 

(d) Authority. ADM has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of ADM.
No other corporate or shareholder proceedings on the part of ADM are necessary
to authorize the Exchange, or the other transactions contemplated hereby.

 

(e) Conflict with Other Agreements; Approvals. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or the loss of a material benefit
under, or the creation of a lien, pledge, security interest or other encumbrance
on assets (any such conflict, violation, default, right of termination,
cancellation or acceleration, loss or creation, a “violation”) pursuant to any
provision of the Articles of Incorporation or Bylaws or any organizational
document of ADM or, result in any violation of any loan or credit agreement,
note, mortgage, indenture, lease, benefit plan or other agreement, obligation,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to ADM which violation
would have a material adverse effect on ADM taken as a whole. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any court, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign (a “Governmental Entity”) is
required by or with respect to ADM in connection with the execution and delivery
of this Agreement by ADM or the consummation by ADM of the transactions
contemplated hereby.

 

2

 

 

(f) Books and Records. ADM has made and will make available for inspection by
JRP upon reasonable request all the books and records of ADM relating to the
business of ADM. Such books and records of ADM have been maintained in the
ordinary course of business. All documents furnished or caused to be furnished
to JRP by ADM are true and correct copies, and there are no amendments or
modifications thereto except as set forth in such documents. The Financial
Statements of ADM are attached hereto as Exhibit A and, to the best of ADM’s
knowledge, are true and correct in all material respects.

 

(g) Compliance with Laws. ADM is and has been in compliance in all material
respects with all laws, regulations, rules, orders, judgments, decrees and other
requirements and policies imposed by any Governmental Entity applicable to it,
its properties or the operation of its businesses.

 

(h) Dilutive Securities. ADM has no dilutive securities of any kind, including
but not limited to warrants, options or employee stock options outstanding.

 

(i) Litigation. There is no suit, action or proceeding pending, or, to the
knowledge of ADM, threatened against or affecting ADM which is reasonably likely
to have a material adverse effect on ADM, nor is there any judgment, decree,
injunction, rule or order of any Governmental Entity or arbitrator outstanding
against ADM having, or which, insofar as reasonably can be foreseen, in the
future could have, any such effect.

 

(j) Tax Returns. ADM has duly filed or will file prior to Closing any tax
reports and returns required to be filed by it and has fully paid all taxes and
other charges claimed to be due from it by any federal, state or local taxing
authorities. There are not now any pending questions relating to or claims
asserted for, taxes or assessments asserted upon ADM.

 

2.2 Representations and Warranties of JRP. JRP represents and warrants to ADM as
follows:

 

(a) Organization, Standing and Power. JRP is a corporation duly organized,
validly existing and in good standing under the laws of Nevada; each company has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as now being conducted, and is duly qualified and in
good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary except for any such failure, which when taken together with all other
failures, is not likely to have a material adverse effect on the business of the
relevant Acquirer taken as a whole. For purpose of this Section 2.2, “material
adverse effect” shall mean, with respect to each Acquirer, the result of one or
more events, charges or effects which, individually or in the aggregate, would
have a material adverse effect or impact on the business, assets, results of
operations, intellectual property rights, prospects or financial condition of
such party, taken as a whole, or is reasonably likely to delay or prevent the
consummation of the transactions contemplated hereby.

 

3

 

 

(b) Capital Structure. There are no options, warrants, calls, agreements or
other rights to purchase or otherwise acquire from JRP at any time, or upon the
happening of any stated event, any share of the capital stock of JRP.

 

(c) Certificate of Incorporation, Bylaws and Minute Books. Copies of the
Certificate of Incorporation and of the other corporate documents of JRP which
will be delivered to ADM are true, correct and complete copies thereof. The
minute books of JRP which will be made available for inspection contain accurate
minutes of all meetings and accurate consents in lieu of meetings of the Board
of Directors (and any committee thereof) and of the shareholders of JRP since
the date of incorporation and accurately reflect all transactions referred to in
such minutes and consents in lieu of meetings.

 

(d) Authority. JRP has all requisite power to enter into this Agreement and,
subject to approval of the proposed transaction by its shareholders, has the
requisite power and authority to consummate the transactions contemplated
hereby. Except as specified herein, no other corporate or shareholder
proceedings on the part of JRP are necessary to authorize the Exchange and the
other transactions contemplated hereby.

 

(e) Conflict with Agreements; Approvals. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of any provision of the
Certificate of Incorporation or Bylaws of JRP or of any loan or credit
agreement, note, mortgage, indenture, lease, benefit plan or other agreement,
obligation, instrument, permit, concession, franchise, license, judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to JRP or its
properties or assets except for any such conflict or violation, which when taken
together with all other conflict or violation, is not likely to have a material
adverse effect on the business of the relevant Acquirer taken as a whole. No
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity is required by or with respect to JRP in
connection with the execution and delivery of this Agreement by JRP, or the
consummation by JRP of the transactions contemplated hereby.

 

(f) Books and Records. JRP has made and will make available for inspection by
ADM upon reasonable request all the books and records, relating to the business
of JRP. Such books and records have been maintained in the ordinary course of
business. All documents furnished or caused to be furnished to ADM by JRP are
true and correct copies, and there are no amendments or modifications thereto
except as set forth in such documents. The Financial Statements of JRP are
attached hereto as Exhibit B and, to the best of JRP’s knowledge, are true and
correct in all material respects.



 

(g) Compliance with Laws. JRP is and has been in compliance in all material
respects with all laws, regulations, rules, orders, judgments, decrees and other
requirements and policies imposed by any Governmental Entity applicable to it,
its properties or the operation of its businesses.

 

(h) Liabilities and Obligations. JRP has no material liabilities or obligations
(absolute, accrued, contingent or otherwise) except (i) liabilities that are
reflected and reserved against on the JRP financial statements delivered to ADM
that have not been paid or discharged since the date thereof and (ii)
liabilities incurred since the date of such financial statements in the ordinary
course of business consistent with past practice and in accordance with this
Agreement.

 

4

 

 

(i) Litigation. There is no suit, action or proceeding pending, or, to the
knowledge of JRP threatened against or affecting JRP, which is reasonably likely
to have a material adverse effect on JRP, nor is there any judgment, decree,
injunction, rule or order of any Governmental Entity or arbitrator outstanding
against JRP having, or which, insofar as reasonably can be foreseen, in the
future could have, any such effect.

 

(j) Taxes. JRP has filed or will file within the time prescribed by law
(including extension of time approved by the appropriate taxing authority) all
tax returns and reports required to be filed with all other jurisdictions where
such filing is required by law; and JRP has paid, or made adequate provision for
the payment of all taxes, interest, penalties, assessments or deficiencies due
and payable on, and with respect to such periods. JRP knows of (i) no other tax
returns or reports which are required to be filed which have not been so filed
and (ii) no unpaid assessment for additional taxes for any fiscal period or any
basis therefore.

 

(k) Licenses, Permits; Intellectual Property. JRP owns or possesses in the
operation of its business all material authorizations which are necessary for it
to conduct its business as now conducted. Neither the execution nor delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
require any notice or consent under or have any material adverse effect upon any
such authorizations.

 

2.3 Additional Representations and Warranties.

 

(a) Shares Free and Clear. The shares of JRP are free and clear of any liens,
claims, options, charges or encumbrances of any nature.

 

(b) Unqualified Right to Transfer Shares. The shareholders of JRP have the
unqualified right to sell, assign, and deliver the shares of JRP and, upon
consummation of the transactions contemplated by this Agreement, ADM will
acquire good and valid title to such shares, free and clear of all liens,
claims, options, charges, and encumbrances of whatsoever nature.

 

(c) Agreement and Transaction Duly Authorized. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will constitute a violation or default under any term or provision of any
contract, commitment, indenture, other agreement or restriction of any kind or
character to which such shareholders are a party or by which such shareholders
are bound.

 

(d) Share Ownership. Shareholders are presently shareholders of JRP.

 

ARTICLE III

COVENANTS RELATING TO CONDUCT OF BUSINESS

 

The Parties shall conduct themselves in good faith, in working towards the
intent of this Agreement.

 

5

 

 

ARTICLE IV

ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS

 

4.1 Restricted ADM Shares. The Exchange Shares will not be registered under the
Securities Act, but will be issued pursuant to applicable exemptions from such
registration requirements for transactions not involving a public offering.
Accordingly, the Exchange Shares will constitute “restricted securities” for
purposes of the Securities Act and the holders of Exchange Shares will not be
able to transfer such shares except upon compliance with the registration
requirements of the Securities Act or in reliance upon an available exemption
therefrom.

 

4.2 Access to Information. Upon reasonable notice, ADM and JRP shall each afford
to the officers, employees, accountants, counsel and other representatives of
the other company, and with respect to JRP, the Acquired Entities, access to all
their respective properties, books, contracts, commitments and records and,
during such period, each of ADM and JRP shall furnish promptly to the other (a)
a copy of each report, schedule, registration statement and other document filed
or received by it during such period pursuant to the requirements of Federal or
state securities laws and (b) all other information concerning its business,
properties and personnel as such other party may reasonably request. Unless
otherwise required by law, the parties will hold any such information which is
nonpublic in confidence until such time as such information otherwise becomes
publicly available through no wrongful act of either party, and in the event of
termination of this Agreement for any reason each party shall promptly return
all nonpublic documents obtained from any other party, and any copies made of
such documents, to such other party.

 

4.3 Legal Conditions to Exchange. Each of ADM and JRP shall take all reasonable
actions necessary to comply promptly with all legal requirements which may be
imposed on itself with respect to the Exchange and will promptly cooperate with
and furnish information to each other in connection with any such requirements
imposed upon any of them or upon any of their related entities or subsidiaries
in connection with the Exchange. Each party shall take all reasonable actions
necessary to obtain (and will cooperate with each other in obtaining) any
consent, authorization, order or approval of, or any exemption by, any
Governmental Entity or other public or private third party, required to be
obtained or made by ADM or JRP or any of their related entities or subsidiaries
in connection with the Exchange or the taking of any action contemplated thereby
or by this Agreement.

 

ARTICLE V

CONDITIONS PRECEDENT

 

5.1 Conditions to Each Party’s Obligation to Effect the Exchange. The respective
obligations of each party to effect the Exchange shall be conditional upon the
filing, occurring or obtainment of all authorizations, consents, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by any governmental entity or by any applicable law, rule, or regulation
governing the transactions contemplated hereby. JRP represents and warrant that
it has obtained the appropriate required consents of the PRC government, if any

 

5.2 Conditions to Obligations of ADM. The obligation of ADM to effect the
Exchange is subject to the satisfaction of the following conditions on or before
the Closing Date unless waived by ADM:

 

6

 

 

(a) Representations and Warranties. The representations and warranties of JRP
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and (except to the extent such representations
and warranties speak as of an earlier date) as of the Closing Date as though
made on and as of the Closing Date, except as otherwise contemplated by this
Agreement, and JRP shall complete all government and legal process to transfer
the shares of common stock to ADM.

 

(b) Performance of Obligations of JRP. JRP shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date.

 

(c) Closing Documents. ADM shall have received all closing documents as counsel
for ADM shall reasonably request.

 

(d) Consents. JRP shall have obtained the consent or approval of each person
whose consent or approval shall be required in connection with the transactions
contemplated hereby under any loan or credit agreement, note, mortgage,
indenture, lease or other agreement or instrument, except those for which
failure to obtain such consents and approvals would not, in the reasonable
opinion of ADM, individually or in the aggregate, have a material adverse effect
on JRP and of its subsidiaries and related entities taken as a whole upon the
consummation of the transactions contemplated hereby. JRP shall also have
received the approval of its shareholders in accordance with applicable law.

 

(e) Due Diligence Review. ADM shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of JRP and shall not have determined that any of the representations
or warranties of JRP or its shareholders contained herein are, as of the date
hereof or the Closing, inaccurate in any material respect or that JRP or its
shareholders is otherwise in violation of any of the provisions of this
Agreement.

 

(f) Pending Litigation. There shall not be any litigation or other proceeding
pending or threatened to restrain or invalidate the transactions contemplated by
this Agreement, which, in the sole reasonable judgment of ADM, made in good
faith, would make the consummation of the Exchange imprudent. In addition, there
shall not be any other litigation or other proceeding pending or threatened
against JRP, the consequences of which, in the judgment of ADM, could be
materially adverse to JRP.

 

5.3 Conditions to Obligations of JRP. The obligations of JRP to effect the
Exchange is subject to the satisfaction of the following conditions unless
waived by JRP:

 

(a) Representations and Warranties. The representations and warranties of ADM
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and (except to the extent such representations
speak as of an earlier date) as of the Closing Date as though made on and as of
the Closing Date, except as otherwise contemplated by this Agreement, JRP shall
have received a certificate signed on behalf of ADM by the President to such
effect.

 

7

 

 

(b) Performance of Obligations of ADM. ADM shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date.

 

(c) Closing Documents. JRP shall have received all closing documents as counsel
for JRP shall reasonably request.

 

(d) Consents. ADM shall have obtained the consent or approval of each person
whose consent or approval shall be required in connection with the transactions
contemplated hereby.

 

(e) Due Diligence Review. JRP shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of ADM and shall not have determined that any of the representations
or warranties of ADM contained herein are, as of the date hereof or the Closing
Date, inaccurate in any material respect or that ADM is otherwise in violation
of any of the provisions of this Agreement.

 

(f) Pending Litigation. There shall not be any litigation or other proceeding
pending or threatened to restrain or invalidate the transactions contemplated by
this Agreement, which, in the sole reasonable judgment of JRP, made in good
faith, would make the consummation of the Exchange imprudent. In addition, there
shall not be any other litigation or other proceeding pending or threatened
against ADM the consequences of which, in the judgment of JRP, could be
materially adverse to ADM.

 

ARTICLE VI

TERMINATION AND AMENDMENT

 

6.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time:

 

(a) by mutual consent of ADM and JRP;

 

(b) by either ADM or JRP if there has been a material breach of any
representation, warranty, covenant or agreement on the part of ADM or JRP, as
the case may be set forth in this Agreement which breach has not been cured
within five (5) business days following receipt by the breaching party of notice
of such breach, or if any permanent injunction or other order of a court or
other competent authority preventing the consummation of the Exchange shall have
become final and non-appealable.

 

6.2 Effect of Termination. In the event of termination of this Agreement by
either ADM or JRP as provided in Section 6.1, this Agreement shall forthwith
become void and there shall be no liability or obligation on the part of any
party hereto. In such event, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses.

 

6.3 Amendment. This Agreement may be amended by mutual agreement of ADM and JRP.
Any such amendment must be by an instrument in writing signed on behalf of each
of the parties hereto.

 

6.4 Extension; Waiver. At any time prior to the Effective Time, the parties
hereto, by action taken or authorized by their respective Board of Directors,
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.

 

8

 



 

ARTICLE VII

GENERAL PROVISIONS

 

7.1 Survival of Representations, Warranties and Agreements. All of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for as long as the applicable status of limitation shall remain open.

 

7.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (which is
confirmed) or mailed by registered or certified mail (return receipt requested)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

(a) If to ADM Endeavors, Inc.:

 

2021 North 3rd Street

Bismarck, ND 58501

 

(b) If to Just Right Products, Inc.:

 

5941 Posey Lane

Haltom City, Texas 76117

 

7.3 Interpretation. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. The phrase “made available” in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.

 

7.4 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

7.5 Entire Agreement; No Third Party Beneficiaries; Rights of Ownership. This
Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.

 

7.6 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Nevada without regard to principles of conflicts
of law. Each party hereby irrevocably submits to the jurisdiction of any Nevada
state court or any federal court in the State of Nevada in respect of any suit,
action or proceeding arising out of or relating to this Agreement, and
irrevocably accept for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts.

 

7.7 No Remedy in Certain Circumstances. Each party agrees that, should any court
or other competent authority hold any provision of this Agreement or part hereof
or thereof to be null, void or unenforceable, or order any party to take any
action inconsistent herewith or not to take any action required herein, the
other party shall not be entitled to specific performance of such provision or
part hereof or thereof or to any other remedy, including but not limited to
money damages, for breach hereof or thereof or of any other provision of this
Agreement or part hereof or thereof as a result of such holding or order.

 

7.8 Publicity. Except as otherwise required by law or the rules of the SEC, so
long as this Agreement is in effect, no party shall issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the written consent of
the other party, which consent shall not be unreasonably withheld.

 

7.9 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.

 

[Remainder of page intentionally left blank; signature page to follow.]

 

9

 

 

IN WITNESS WHEROF, this Agreement has been signed by the parties set forth below
as of the date set forth above.

 

 

Just Right Products, Inc.



      /s/ Marc Johnson   Marc Johnson, President

 

  ADM Endeavors, Inc.       /s/ Ardell Mees   Ardell Mees, Chief Executive
Officer

 

10

 

 

Exhibit A

 

ADM Financial Statements

 

(ON FILE FOR MUTUAL REVIEW)

 

11

 

 

Exhibit B

 

JRP Financial Statements

 

(ON FILE FOR MUTUAL REVIEW)

 

12

 

 

